DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks entered on 02/18/2022.
Claims 1-7 & 10-22 are pending in the instant application.
Claims 1, 12 & 19-20 are amended.
Claims 8-9 are cancelled.

Response to Arguments
Applicant's remarks 02/18/2022, pages 8-10, with respect to overcoming the nonstatutory double patenting rejection of claims 1, 12 & 19-20 have been fully considered and are moot upon further consideration and a new ground(s) of nonstatutory double patenting as being unpatentable over claims 1 & 20 of Patent US 11,228,775 B2 in view of Zhou et al. (US 2019/0208217 A1) (hereinafter Zhou), further in view of Alshin et al. (US 2018/0376165 A1) (hereinafter Alshin), and further in view of Hsieh et al. (US 2020/0204819 A1) (hereinafter Hsieh).
In regards to Applicant’s remarks regarding the technical feature (1) as described in pages 8-9 in Applicant’s remarks, the Examiner directs attention to the rejection of claims 1, 12 & 19-20 below, wherein the claim limitations of, “wherein reconstructed samples of previous video blocks without being applied a filtering operation are stored in the sample buffer,” and “a bit-depth of the sample buffer is identical to a bit-depth of a reconstruction buffer used during the conversion,” are now addressed by Zhou and Alshin, respectively, and are rejected for the reasons as outlined below.
In regards to technical features (2) and (3) as described in page 10 of Applicant’s remarks, US patent 11,228,775 B2 contains these same elements that are in claims 1, 12 & 19-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1-7 & 10-22 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent 11,228,775 B2
Claims 1, 7, 10-12 & 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent US 11,228,775 B2 in view of Zhou et al. (US 2019/0208217 A1) (hereinafter Zhou), and further in view of Alshin et al. (US 2018/0376165 A1) (hereinafter Alshin).

Instant - 17/362,341
Patent US 11,228,775 B2
1. (Currently Amended) A method of visual media processing, comprising:
1. (Currently Amended) A method of visual media processing, comprising:
determining, for a conversion of a current video block of a video and a bitstream of the video, that a first coding mode is applied on the current video block;
determining, for a conversion of a current video block of a video and a bitstream of the video, that a first coding mode is applied on the current video block;
deriving a first block vector (BVx, BVy) for the current video block;
deriving a first block vector (BVx, BVy) for the current video block;
generating prediction samples for the current video block based on the first block vector and a sample buffer, 
generating, based on the first block vector and a buffer, a first prediction sample for a first sample (x0, y0) in the current video block, 
wherein reconstructed samples of previous video blocks without being applied a filtering operation are stored in the sample buffer, 

and wherein in the first coding mode, the prediction samples are derived from a 

and a bit-depth of the sample buffer is identical to a bit-depth of a reconstruction buffer used during the conversion;

performing the conversion based on the prediction samples;

performing the conversion based on the prediction samples of the current video block;
wherein for generating a prediction sample of a first sample (x0, y0) in the current video block, 
generating, based on the first block vector and a buffer, a first prediction sample for a first sample (x0, y0) in the current video block
a location converting operation is applied on (x0+BVx, y0+BVy) to derive a position in the sample buffer for the first prediction sample;
wherein a location converting operation is applied on (x0+BVx, y0+BVy) to derive a position in the buffer for the first prediction sample,
wherein the location converting operation is a modulus operation, and the position of the first prediction sample is represented by ((x0+BVx) mod M, (y0+BVy) mod N), and mod is a modulus function.
wherein the location converting operation is a modulus operation, and the position of the first prediction sample is represented by ((x0+BVx) mod M, (y0+BVy) mod N), mod is a modulus
function,


As noted above, although the claims are not identical, they are not patentably distinct from each other because the instant application claims wherein reconstructed samples of previous video blocks without being applied a filtering operation are stored in the sample buffer, and that a bit-depth of the sample buffer is identical to a bit-depth of a reconstruction buffer used during the conversion. 
First, in regards to wherein reconstructed samples of previous video blocks without being applied a filtering operation are stored in the sample buffer, this is known in the art as described in Zhou, wherein in Paragraph [0086] & [0113], intra BC prediction uses reconstructed sample values in the current picture that stores unfiltered, reconstructed sample values for intra BC prediction in the single picture buffer, as sample buffer, when in-loop filtering operations are disabled for intra BC prediction. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of US 11,228,775 B2 to include unfiltered reconstructed samples into the sample buffer during intra BC prediction as described in Zhou, to avoid increasing memory cost or computational complexity when encoding in intra BC prediction, especially when in-loop filtering is disabled in intra BC prediction, and further eliminated the need for additional buffers as Zhou describes in Paragraphs [0086].
Lastly, in regards to a bit-depth of the sample buffer is identical to a bit-depth of a reconstruction buffer used during the conversion, this is known in the art as described in Alshin, wherein in Paragraph [0314], bit depths of the temporary buffers, each temporary buffer representing a sample buffer and a reconstruction buffer, are the 

Regarding claim 7, US 11,228,775 B2, Zhou, and Alshin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhou teaches wherein parts of the previous video blocks are located in a coding tree block different from a current coding tree block including the current video block [Paragraph [0142]-[0143], A reference block can be outside a CTU that includes a current CU].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of US 11,228,775 B2 to include reference samples outside of a current bock during intra BC prediction as described in Zhou, to lower bit rate and improve quality, since the nearby reference blocks may closely match current blocks as Zhou describes in Paragraphs [0143].

Regarding claim 10, US 11,228,775 B2, Zhou, and Alshin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhou teaches wherein the conversion includes encoding the current video block into the bitstream [Paragraph [0059]-[0060], [0071]-[0075], [0085] & [0180]-[0181], Figs. 4b, Video encoder 400 compresses pictures using intra-picture coding and previously reconstructed sample values of the current picture].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of US 11,228,775 B2 to include unfiltered reconstructed samples into the sample buffer during intra BC prediction as described in Zhou, to avoid increasing memory cost or computational complexity when encoding in intra BC prediction, especially when in-loop filtering is disabled in intra BC prediction, and further eliminated the need for additional buffers as Zhou describes in Paragraphs [0086].

Regarding claim 11, US 11,228,775 B2, Zhou, and Alshin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhou teaches wherein the conversion includes decoding the current video block from the bitstream [Paragraph [0102]-[0106], Decoder decodes intra BC prediction].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of US 11,228,775 B2 to include unfiltered reconstructed samples into the sample buffer during intra BC prediction as described in Zhou, to avoid increasing memory cost or computational complexity when encoding in intra BC prediction, especially when in-loop filtering is disabled in intra BC prediction, and further eliminated the need for additional buffers as Zhou describes in Paragraphs [0086].

Regarding claims (12 & 18), apparatus claims 12 & 18 are drawn to the apparatus using/performing the same method as claimed in claims (1 & 7). Therefore apparatus claims (12 & 18) corresponds to method claims (1 & 7), and are rejected for the same reasons of obviousness as used above.

Regarding claim 19, non-transitory storage medium claim 19 is drawn to the apparatus/non-transitory storage medium using/performing the same method as claimed in claim 1. Therefore non-transitory storage medium claim 19 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.
Furthermore Zhou teaches of a non-transitory computer-readable storage medium storing instructions that cause a processor to perform the method of claim 1 [Paragraph [0029]-[0044] & [0094]-[0097], wherein storage includes computer-readable media including RAM, ROM, EEPROM, flash memory, that also stores instructions for software implementing the encoding/decoding methods].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of US 11,228,775 B2 to include non-transitory computer-readable storage mediums described in Zhou, to automate the encoding/decoding processes and store media file streams as Zhou discusses in Paragraphs [0029]-[0044] & [0094]-[0097].

Claims 2-5, 13-16 & 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent US 11,228,775 B2 in view of Zhou et al. (US 2019/0208217 A1) (hereinafter Zhou) and Alshin et al. (US 2018/0376165 A1) (hereinafter Alshin) in view of Xu et al. (US 10,440,378 B2) (hereinafter Xu).

Regarding claim 2, US 11,228,775 B2, Zhou, and Alshin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither US 11,228,775 B2, Zhou, or Alshin disclose the particulars of claim 2.
Xu teaches wherein the sample buffer is updated in a first order [Col. 17 ll. 8-17, Col. 24 ll. 11-26, The buffer may operate in a first-in-first-out principle updating operation].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by US 11,228,775 B2 to integrate the buffer operation scheme described in Xu, such that the most recent coded motion information is firstly considered when the buffer is used during MV prediction (Xu, Col. 17 ll. 8-17).

Regarding claim 3, US 11,228,775 B2, Zhou, Alshin, and Xu disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Xu teaches wherein the first order is an order of sample reconstructing during the conversion [Col. 17 ll. 8-17, Col. 24 ll. 11-26, The buffer may operate in a first-in-first-out principle, wherein FIFO is an order of sample reconstruction during motion vector prediction]. 
(Xu, Col. 17 ll. 8-17).

Regarding claim 4, US 11,228,775 B2, Zhou, Alshin, and Xu disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Xu teaches wherein the first order is based on a first- in-first-out rule [Col. 17 ll. 8-17, The buffer may operate in a first-in-first-out principle].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by US 11,228,775 B2 to integrate the buffer operation scheme described in Xu, such that the most recent coded motion information is firstly considered when the buffer is used during MV prediction (Xu, Col. 17 ll. 8-17).

Regarding claim 5, US 11,228,775 B2, Zhou, Alshin, and Xu disclose the method of claim 4, and are analyzed as previously discussed with respect to the claim
Furthermore, Xu teaches in a case that the sample buffer is full, the samples added in the sample buffer earliest are replaced with latest reconstructed samples [Col. 17 ll. 8-17, The buffer may operate in a first-in-first-out principle, wherein a motion vector at a first entry of the buffer is deleted and is replaced with a motion vector stored in a last entry of the buffer].
(Xu, Col. 17 ll. 8-17).

Regarding claims (13-16), apparatus claims (13-16) are drawn to the apparatus using/performing the same method as claimed in claims (2-5). Therefore apparatus claims (13-16) corresponds to method claims (2-5), and is rejected for the same reasons of obviousness as used above.

Regarding claim 21, non-transitory storage medium claim 21 is drawn to the apparatus/non-transitory storage medium using/performing the same method as claimed in claim 2. Therefore non-transitory storage medium claim 21 corresponds to method claim 2, and is rejected for the same reasons of obviousness as used above.

Claims 6 & 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent US 11,228,775 B2 in view of Zhou et al. (US 2019/0208217 A1) (hereinafter Zhou) and Alshin et al. (US 2018/0376165 A1) (hereinafter Alshin), in view of Wang et al. (US 2015/0264373 A1) (hereinafter Wang).

Regarding claim 6, US 11,228,775 B2, Zhou, and Alshin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither US 11,228,775 B2, Zhou, nor Alshin disclose the particulars of claim 6.
Wang teaches wherein the sample buffer is a rectangular region, and a size of the sample buffer is indicated based on a field included in the bitstream [Paragraphs [0152], Table 2, Sample buffer or DPB is separated into sub-DPBs with different layers, and thus is two-dimensional (rectangular) with different rows, and bitstream comprises field MaxDpbSize as maximum buffer size derived by Equation A-2].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by US 11,228,775 B2 to integrate the buffering scheme described in Wang, such that different layers of a bitstream can each be assigned to a different decoder core to expedite processing of the bitstream (Wang, Paragraphs [0005]-[0009]).

Regarding claim 17, apparatus claim 17 is drawn to the apparatus using/performing the same method as claimed in claim 6. Therefore apparatus claim 17 corresponds to method claim 6, and is rejected for the same reasons of obviousness as used above.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of Patent US 11,228,775 B2 in view of Zhou et al. (US 2019/0208217 A1) (hereinafter Zhou), further in view of Alshin et al. (US 2018/0376165 A1) (hereinafter Alshin), and further in view of Hsieh et al. (US 2020/0204819 A1) (hereinafter Hsieh).

Instant - 17/362,341
Patent US 11,228,775 B2
20. (Currently Amended) A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises:

20. (Currently Amended) A non-transitory computer-readable recording medium
storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises:
determining, for a conversion of a current video block of a video and a bitstream of the video, that a first coding mode is applied on the current video block;

determining, for a conversion of a current video block of the video and a bitstream of the video, that a first coding mode is applied on the current video block;

deriving a first block vector (BVx, BVy) for the current video block;

deriving a first block vector (BVx, BVy) for the current video block;

generating prediction samples for the current video block based on the first block vector and a sample buffer,
generating, based on the first block vector and a buffer, a first prediction sample for a first sample (x0, y0) in the current video block,
wherein reconstructed samples of previous video blocks without being applied a filtering operation are stored in the sample buffer, 

and wherein in the first coding mode, the prediction samples are derived from a same picture including the current video block, and
and wherein in the first coding mode, prediction samples of the current video block are derived from a same picture including the current video block; and

and a bit-depth of the sample buffer is identical to a bit-depth of a reconstruction buffer used during the conversion;

generating the bitstream based on the prediction samples; 

generating the bitstream based on the prediction samples of the current video block;

wherein for generating a prediction sample of a first sample (x0, y0) in the current video block, 
generating, based on the first block vector and a buffer, a first prediction sample for a first sample (x0, y0) in the current video block,
a location converting operation is applied on (x0+BVx, y0+BVy) to derive a position in the sample buffer for the first prediction sample;
wherein a location converting operation is applied on (x0+BVx, y0+BVy) to derive a position of the first prediction sample,

wherein the location converting operation is a modulus operation, and the position 



As noted above, although the claims are not identical, they are not patentably distinct from each other because the instant application claims wherein reconstructed samples of previous video blocks without being applied a filtering operation are stored in the sample buffer, that a bit-depth of the sample buffer is identical to a bit-depth of a reconstruction buffer used during the conversion, and a location converting operation is applied on (x0+BVx, y0+BVy) to derive a position in the sample buffer for the first prediction sample. 
First, in regards to wherein reconstructed samples of previous video blocks without being applied a filtering operation are stored in the sample buffer, this is known in the art as described in Zhou, wherein in Paragraph [0086] & [0113], intra BC prediction uses reconstructed sample values in the current picture that stores unfiltered, reconstructed sample values for intra BC prediction in the single picture buffer, as sample buffer, when in-loop filtering operations are disabled for intra BC prediction. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of US 11,228,775 B2 to include unfiltered reconstructed samples into the sample buffer during intra BC prediction as described in Zhou, to avoid increasing memory cost or computational complexity when encoding in intra BC prediction, especially when in-loop filtering is disabled in intra BC 
Second, in regards to a bit-depth of the sample buffer is identical to a bit-depth of a reconstruction buffer used during the conversion, this is known in the art as described in Alshin, wherein in Paragraph [0314], bit depths of the temporary buffers, each temporary buffer representing a sample buffer and a reconstruction buffer, are the same, 16. This would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US 11,228,775 B2 to integrate buffering scheme described in Alshin, to avoid data overflow phenomenon as Alshin describes in Paragraphs [0296] & [0314].
Lastly, in regards to a location converting operation is applied on (x0+BVx, y0+BVy) to derive a position in the sample buffer for the first prediction sample, this is known in the art as described in Hsieh, wherein in Paragraphs [0107]-[0109] & [0122]-[0123], Figs. 2-3, BV 306 is generated to identify a location of the prediction block 304 relative to current block 302 in picture 30, deriving a position in the buffer for the first prediction sample, e.g., see searching for the prediction block 304 for IBC prediction of the current block including searching the physical memory to locate the previously decoded prediction block 304. This would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US 11,228,775 B2 to integrate the prediction block location scheme described in Hsieh, to enhance the search area for IBC prediction and removing redundancy from repeated patterns of content to improve coding efficiency as Hsieh discusses in Paragraphs [0004]-[0007].

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of Patent US 11,228,775 B2, Zhou et al. (US 2019/0208217 A1) (hereinafter Zhou), Alshin et al. (US 2018/0376165 A1) (hereinafter Alshin), and Hsieh et al. (US 2020/0204819 A1) (hereinafter Hsieh) in view of Xu et al. (US 10,440,378 B2) (hereinafter Xu).

Regarding claim 22, US 11,228,775 B2, Zhou, Alshin, and Hsieh disclose the non-transitory computer-readable recording medium of claim 20, and are analyzed as previously discussed with respect to the claim.
However, neither US 11,228,775 B2, Zhou, Alshin, or Hsieh disclose the particulars of claim 22.
Xu teaches wherein the sample buffer is updated in a first order [Col. 17 ll. 8-17, Col. 24 ll. 11-26, The buffer may operate in a first-in-first-out principle updating operation].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable recording medium disclosed by US 11,228,775 B2 to integrate the buffer operation scheme described in Xu, such that the most recent coded motion information is firstly considered when the buffer is used during MV prediction (Xu, Col. 17 ll. 8-17).

Allowable Subject Matter
Claims 1-7 & 10-22 would be allowable if the nonstatutory double patenting rejections as set forth in this Office action are overcome.
Independent claims 1, 12 & 19-20 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including the interrelationships and all of the limitations of the base claim and the elements with respect to a location converting operation is applied on (x0+BVx, y0+BVy) to derive a position in the sample buffer for the first prediction sample; and wherein the location converting operation is a modulus operation, and the position of the first prediction sample is represented by ((x0+BVx) mod M, (y0+BVy) mod N), and mod is a modulus function as claimed in claims 1, 12 & 19-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487